Grice, Justice.
1. A petition brought in the name of the “Board of Control of Eleemosynary Institutions of Georgia, in its capacity as a governmental agency of the State of Georgia, for and in behalf of the State *487of Georgia,” and signed by “M. J. Yeomans, attorney-general of Georgia, Geo. L. Goode, assistant attorney-general, attorneys for petitioner,” will not be dismissed on motion on tlie ground tliat (a) the petition shows on its face that if a cause of action existed it could be brought only by the State through its attorney-general, or (b) on the ground that it shows on its face that the plaintiff lias no legal right or duty to bring or prosecute the action. The suit as brought is substantially the suit of the State, by and through the attorney-general. Compare Hart v. Atlanta Terminal Co., 128 Ga. 754 (58 S. E. 452).
No. 12610.
January 14, 1939.
2. The petition set forth at cause of action.
3. The court did not err in directing a verdict in favor of the plaintiff, the undisputed evidence showing that the defendant, a charitable institution having the care and custody of neglected, dependent, delinquent, defective, physically and mentally handicapped persons, and soliciting funds for their support, had not obtained a license from the State Department of Public Welfare. See Ga. L. 1935, pp. 347, 348; Ga. L. 1937, p. 355, § 18.

Judgment affirmed.


All the Justices concur, except Duckworth, J., disqualified.

Joseph M. Lang, for plaintiff in error.
M. J. Yeomans, attorney-general, Ellis Q. Arnall, Emil J. Glower, II. E. Smith, (7. G. Kennedy, and Marshall L. Allison, contra.